Exhibit 10.1

SEPARATION AGREEMENT

Effective as of August 8, 2017 (the “Effective Date”), this Separation Agreement
(this “Agreement”) is entered into by and between, and shall inure to the
benefit of and be binding upon, the following parties:

LIANE K. HINRICHS, hereinafter referred to as “Employee”; and

MCDERMOTT, INC., a Delaware corporation, hereinafter referred to as the
“Company.”

W I T N E S S E T H:

WHEREAS, Employee is currently an employee of the Company;

WHEREAS, pursuant to a resignation letter in the form attached hereto as Exhibit
A, Employee has tendered to McDermott International, Inc., a Panamanian
corporation of which the Company is a wholly owned subsidiary (“MII”),
Employee’s resignation from all positions held as an officer (other than as Vice
President, Legal, of MII, as described in Section 2), member of the board of
directors or board of managers (and member of any and all committees thereof) of
MII and its subsidiaries and joint venture entities, and from any and all
positions or capacities with respect to any employee benefit plan sponsored or
maintained by any such entity, effective August 13, 2017, as well as Employee’s
resignation from all positions held as an officer or employee of MII and its
subsidiaries and joint venture entities as of December 31, 2017 (the
“Resignation Date”); and

WHEREAS, Employee and the Company mutually desire to establish and agree on the
terms and conditions of Employee’s separation from service;

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and obligations set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, Employee and the Company hereby agree as follows:

Section 1.    Termination Date and Type. For purposes of interpreting and
applying the provisions of compensation arrangements and employee benefit plans
of MII or any of its subsidiaries (including the Company) applicable to Employee
and subject to Section 2 hereof and applicable law, (a) Employee’s date of
termination shall be the Resignation Date, (b) Employee’s termination of
employment is voluntary by Employee and not by the Company, and (c) subject to
complying with the requirements of this Agreement, Employee shall be entitled to
the compensation and benefits provided in this Agreement.

Section 2.    Transition Services Period. Commencing on August 13, 2017 through
and including December 31, 2017 (the “Transition Services Period”), Employee
shall remain employed with the Company with the title of Vice President, Legal,
of MII, but is relieved of all active duties; however, she shall remain
available for reasonable consultation and services to the Company upon
reasonable request. During the Transition Services Period, (a) Employee shall
remain employed by the Company and shall continue to receive her current base

 

1



--------------------------------------------------------------------------------

salary during such period, but shall no longer constitute an officer of the
Company and shall no longer hold the title General Counsel; and (b) the Company
shall provide the Employee with reasonable IT and administrative support upon
request. For the calendar year ending December 31, 2017, Employee shall
(a) receive an annual bonus, which amount shall be the higher of Employee’s
target bonus for such year or the actual amount paid under the Company’s annual
bonus plan, which amount shall be paid in a single lump sum not later than
March 15, 2018 and (b) accrue a contribution of $44,412 under the McDermott
International Inc. Director and Executive Deferred Compensation Plan in respect
of calendar year 2017, which amount will be credited to Employee’s account under
such plan no later than ten (10) days following the end of the Revocation Period
(as defined below).

Section 3.    Severance Benefits and Payments. Subject to the execution of this
Agreement by Employee on or after the Effective Date and the lapse of the seven
(7) day revocation period following Employee’s execution of this Agreement (the
“Revocation Period”) without revocation of this Agreement or any part hereof by
Employee, Employee shall be entitled to receive the following payments and
benefits, to which Employee would not otherwise be entitled, subject to the
terms and conditions set forth in this Agreement:

(a)    A lump-sum payment in the amount of $1,666,000 shall be paid in calendar
year 2017 not later than ten (10) days after the end of the Revocation Period,
which amount represents two years of Employee’s base salary and bonus payment
paid at target.

(b)    The following relating to her outstanding equity and performance-based
awards:

(i) The currently outstanding portion of the March 5, 2015 award of MII
restricted stock units (“RSUs”) granted to Employee under the 2014 McDermott
International, Inc. Long-Term Incentive Plan (the “2014 MII LTIP”),

(ii) the currently outstanding portion of the March 5, 2015 award of performance
units granted to Employee under the 2014 MII LTIP,

(iii) the currently outstanding portion of the February 26, 2016 award of MII
RSUs granted to Employee under the 2014 MII LTIP,

(iv) the currently outstanding portion of the February 26, 2016 award of
performance units granted to Employee under the 2014 MII LTIP,

(v) the currently outstanding portion of the February 28, 2017 award of MII RSUs
granted to Employee under the 2016 McDermott International, Inc. Long-Term
Incentive Plan (the “2016 MII LTIP”), and

(vi) the currently outstanding portion of the February 28, 2017 award of
performance units granted to Employee under the 2016 MII LTIP,

which would, absent Employee’s termination of employment, remain outstanding
and, to the extent applicable, continue to vest during the period from the

 

2



--------------------------------------------------------------------------------

Resignation Date through March 15, 2020 (the “Extended Vesting Period”) shall
remain in full force and effect and, to the extent applicable, (A) with respect
to RSUs, shall become vested and shall be settled on the first to occur of
(i) the date such award would otherwise be settled in accordance with the terms
of the 2014 MII LTIP or 2016 MII LTIP, as applicable, and the applicable grant
agreement as if Employee’s employment had continued through the Extended Vesting
Period and (ii) March 15, 2018, and (B) with respect to performance units, shall
become vested and settled on the date such award would otherwise be settled in
accordance with the terms of the 2014 MII LTIP or 2016 MII LTIP, as applicable,
and the applicable grant agreement (including the corporate performance
conditions that determine the amount, if any, of such award that will become
vested and payable) as if the Employee’s employment had continued through the
Extended Vesting Period.

(c)    Any currently vested stock options awarded to Employee under the 2009
McDermott International, Inc. Long-Term Incentive Plan shall be exercisable
until the stated maximum expiration date in the applicable grant agreement,
notwithstanding any provision in any related grant agreement providing for
earlier termination in the event of a termination of employment. Any and all
other outstanding unvested equity or performance-based awards previously granted
to Employee by the Company shall be forfeited as of the Effective Date.

(d)    Employee shall receive a lump-sum payment in an amount equal to her
accrued but unused vacation days, which amount shall be paid to Employee not
later than ten days after the end of the Revocation Period.

(e)    Employee shall receive a lump-sum payment in an amount equal to
$1,635.00, which represents the cost of funding continuing medical insurance
coverage under the U.S. Consolidated Omnibus Reconciliation Act (“COBRA”) for
twelve months under the current insurance option selected, which amount shall be
paid to Employee not later than ten days after the end of the Revocation Period.

(f)    Employee shall receive a lump-sum payment in an amount equal to $15,000,
which represents the cost of executive-level financial planning, which amount
shall be paid to Employee not later than ten days after the end of the
Revocation Period.

(g)    Employee shall be reimbursed Employee’s unpaid business expenses incurred
in the ordinary course of business in accordance with the Company’s expense
reimbursement policies and procedures (including those relating to submission of
appropriate documentation and timing of reimbursement).

(h)    The Company shall pay Employee’s reasonable legal fees incurred in
connection with the negotiation and execution of this Agreement not later than
ten days after the end of the Revocation Period.

(i)    Subject to the terms and conditions of the applicable policy, the Company
shall take all reasonable efforts to allow Employee to convert her group life
insurance contract (issued by MetLife) into a stand-alone policy for which she
will pay any related premiums going forward.

 

3



--------------------------------------------------------------------------------

(j)    The Company shall pay for outplacement assistance in an amount not to
exceed $5,000, which amount will be paid directly to the outplacement provider.

To the extent necessary to give effect to the provisions of Sections 3(b) and
3(c) above, the applicable equity award grant agreements shall be deemed amended
by the provisions of Sections 3(b) and 3(c) above. All payments made pursuant to
this Section 3 shall be subject to appropriate tax withholding and are subject
to all the terms and conditions of this Agreement.

Section 4.    Release of Claims.

(a)    General Release by Employee. In consideration of the foregoing (including
the payments and benefits under Section 2 hereof, which the Company is not
required to make or provide under any preexisting agreement, plan or policy),
which Employee hereby expressly acknowledges as good and sufficient
consideration for the releases provided below, Employee hereby unconditionally
and irrevocably releases, acquits and forever discharges, to the fullest extent
permitted by applicable law, (i) the Company and all of its predecessors,
successors and assigns, (ii) all of the Company’s past, present and future
affiliates, parent corporations (including MII), subsidiaries, divisions and
joint venture entities and all of their respective predecessors, successors and
assigns and (iii) all of the past, present and future officers, directors,
managers, shareholders, investors, employee benefit plan administrators,
employees, agents, attorneys and other representatives of each of the entities
described in the immediately preceding clauses (i) and (ii), individually and in
their respective representative capacities (the persons or entities referred to
in the immediately preceding clauses (i), (ii) and (iii) being, individually, a
“Releasee” and, collectively, the “Releasees”), from any and every action, cause
of action, complaint, claim, demand, administrative charge, legal right,
compensation, obligation, damages (including consequential, exemplary and
punitive damages), liability, cost or expense (including attorney’s fees) that
Employee has, may have or may be entitled to from or against any of the
Releasees, whether legal, equitable or administrative, in any forum or
jurisdiction, whether known or unknown, foreseen or unforeseen, matured or
unmatured, accrued or not accrued, which arises directly or indirectly out of,
or is based on or related in any way to Employee’s employment with or
termination of employment from the Company or Employee’s service for or other
affiliation with MII or any of its subsidiaries (including the Company) or joint
venture entities, including any such matter arising from the negligence, gross
negligence or reckless, willful or wanton misconduct of any of the Releasees
(together, the “Released Claims”); provided, however, that this Release does not
apply to, and the Released Claims do not include: (i) any claims arising solely
and specifically under the U.S. Age Discrimination in Employment Act of 1967
after the date this Agreement is executed by Employee; (ii) any claim for
indemnification (including under MII’s or the Company’s organizational documents
or insurance policies) arising in connection with an action instituted by a
third party against MII or the Company or any of their affiliates or Employee,
in her capacity as an officer, director, manager, employee, agent or other
representative of MII or the Company or any of their affiliates; (iii) any
claims for vested

 

4



--------------------------------------------------------------------------------

benefits under the Company’s 401(k) plan; (iv) any claims relating to Employee’s
eligibility to continue participating in health coverage currently available to
Employee in accordance with COBRA, subject to the terms, conditions and
restrictions of that Act; (v) any claim arising from any breach or failure to
perform any provision of this Agreement; or (vi) any claim for worker’s
compensation benefits or any other claim that cannot be waived by a general
release.

(b)    Release to be Full and Complete; Waiver of Claims, Rights and Benefits.
The parties intend this Release to cover any and all such Released Claims,
whether they are contract claims, equitable claims, fraud claims, tort claims,
discrimination claims, harassment claims, whistleblower or retaliation claims,
personal injury claims, constructive or wrongful discharge claims, emotional
distress claims, pain and suffering claims, public policy claims, claims for
debts, claims for expense reimbursement, wage claims, claims with respect to any
other form of compensation, claims for attorneys’ fees, other claims or any
combination of the foregoing, and whether they may arise under any employment
contract (express or implied), policies, procedures, practices or by any acts or
omissions of any of the Releasees or whether they may arise under any state,
local or federal law, statute, ordinance, rule or regulation, including all
Texas employment discrimination laws, Chapter 21 of the Texas Labor Code, the
Texas Payday Act, all U.S. federal discrimination laws, the U.S. Age
Discrimination in Employment Act of 1967, the U.S. Employee Retirement Income
Security Act of 1974, Title VII of the U.S. Civil Rights Act of 1964, the U.S.
Civil Rights Act of 1991, the U.S. Rehabilitation Act of 1973, the U.S.
Americans with Disabilities Act of 1990, the U.S. Equal Pay Act, the U.S.
National Labor Relations Act, the U.S. Older Workers Benefit Protection Act, the
U.S. Worker Adjustment and Retraining Notification Act, the U.S. Family and
Medical Leave Act, the U.S. Sarbanes-Oxley Act of 2002 or common law, without
exception. As such, it is expressly acknowledged and agreed that this Release is
a general release, representing a full and complete disposition and satisfaction
of all of the Company’s and any Releasee’s real or alleged legal obligations to
Employee, with the only exceptions being as expressly stated in the proviso to
Section 4(a) hereof. Employee understands and agrees, in compliance with any
law, statute, ordinance, rule or regulation which requires a specific release of
unknown claims or benefits, that this Agreement includes a release of unknown
claims, and Employee hereby expressly waives and relinquishes any and all
Released Claims and any associated rights or benefits that Employee may have,
including any that are unknown to Employee at the time of the execution this
Agreement. Upon request, at the conclusion of the Transition Services Period,
Employee agrees that she shall execute another release covenant not to sue of
all Released Claims against the Releasees to be effective on December 31, 2017.

(c)    Certain Representations of Employee. Employee represents and warrants
that: (i) Employee is the sole and lawful owner of all rights, titles and
interests in and to all Released Claims; and (ii) Employee has the fully legal
right, power, authority and capacity to execute and deliver this Agreement.

(d)    Covenant Not to Sue. Employee expressly agrees that neither Employee nor
any person acting on Employee’s behalf will file or bring or permit to be filed
or brought any lawsuit or other action before any court, agency or other
governmental

 

5



--------------------------------------------------------------------------------

authority for legal or equitable relief against any of the Releasees involving
any of the Released Claims. In the event that such an action is filed against
any of the Releasees, Employee agrees that such Releasees are entitled to legal
and equitable remedies against Employee, including an award of attorney’s fees.
However, it is expressly understood and agreed that the foregoing sentence shall
not apply to any action filed by Employee that is narrowly limited to seeking a
determination as to the validity of this Agreement and enforcement thereof.
Notwithstanding the foregoing or any other provision in this Agreement to the
contrary, including any provision in Sections 5, 6 or 7, the Company and
Employee further agree that nothing in this Agreement (i) limits Employee’s
ability to file a charge or complaint with the EEOC, the NLRB, OSHA, the SEC or
any other federal, state or local governmental agency or commission (“Government
Agencies”); (ii) limits Employee’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information and reporting possible violations of law or regulation or other
disclosures protected under the whistleblower provisions of applicable law or
regulation, without notice to the Company; or (iii) limits Employee’s right to
receive an award for information provided to any Government Agencies. Should
Employee file a charge or complaint with any Government Agency, or should any
governmental entity, agency or commission file a charge, action, complaint or
lawsuit against any of the Releasees based on any Released Claim, Employee
agrees not to seek or accept any resulting payment from the Releasees.

Section 5.    Return of Materials, Nondisparagement and Cooperation
Undertakings.

(a)    Return of Materials. On or promptly after the Resignation Date, Employee
shall return to MII or the Company with no request being required of MII or the
Company: (i) any and all documents, records, files, reports, memoranda, books,
papers, plans, letters and any other data in Employee’s possession regardless of
the medium maintained, held or stored (whether documentary, computer or other
electronic storage or other) that relate in any way to the business or
operations of MII or the Company or any of their past or present affiliates,
subsidiaries, divisions or joint ventures (such entities being, individually, a
“Company Entity” and, collectively, the “Company Entities”) (and Employee shall
not retain, recreate or deliver to anyone else such information); and (ii) any
credit cards, keys, access cards, calling cards, computer equipment and
software, telephone, facsimile or other equipment or property of any of the
Company Entities (other than the current iPhone and iPad being utilized by the
Employee, which the employee shall retain as her property, although both devices
will be provided to the Company to remove any data related to the Company
Entities). In addition, Employee agrees to search for and then, after providing
the Company with a copy, delete all of the Company’s business information,
whether or not Confidential Information (as defined below), from all of
Employee’s personal devices, including phones, tablets, computers and electronic
storage devices, other than information that Employee may need for personal
finances and tax filings, or this Agreement.

 

6



--------------------------------------------------------------------------------

(b)    Nondisparagement.

 

  (i) Employee shall refrain from making, directly or indirectly, in any public
or private communication (whether oral, written or electronic), any criticisms
or negative or disparaging comments or other statements about the Company or any
of the other Releasees, or about any aspect of the respective businesses,
operations, financial results or prospects of any of the Company Entities,
including comments relating to Employee’s termination of employment.
Notwithstanding the foregoing, it is understood and agreed that nothing in this
Section 5(b) or in Section 6 hereof is intended to: (i) prevent Employee from
testifying truthfully in any legal proceeding brought by any governmental
authority or other third party or interfere with any obligation Employee may
have to cooperate with or provide information to any government agency or
commission, subject to compliance with the provisions of Section 6(c) hereof, if
applicable; (ii) prevent Employee from advising Employee’s spouse of the terms
and conditions of this Agreement; or (iii) prevent Employee from consulting with
Employee’s own legal counsel, as contemplated by Section 8 of this Agreement.

 

  (ii) The directors and officers of MII and the Company shall refrain from
making, directly or indirectly, in any public or private communication (whether
oral, written or electronic), any criticisms or negative or disparaging comments
or other statements about Employee, or about any aspect of the employment
relationship between the Company and Employee, including comments relating to
Employee’s termination of employment. Notwithstanding the foregoing, it is
understood and agreed that nothing in this Section 5(b)(ii) is intended to:
(i) prevent any director or officer from testifying truthfully in any legal
proceeding brought by any governmental authority or other third party or
interfere with any obligation any director or officer may have to cooperate with
or provide information to any government agency or commission; or (ii) prevent
any director or officer from consulting with such director’s or officer’s own
legal counsel with respect to the interpretation or enforcement of this
Agreement.

(c)    Cooperation. Employee agrees to be reasonably available to the Company
Entities or their representatives (including their attorneys) to provide
information and assistance as reasonably requested by MII or the Company. Such
information and assistance may include testifying (and preparing to testify) as
a witness in any proceeding or otherwise providing information or reasonable
assistance to the Company Entities in connection with any investigation, claim
or suit, and cooperating with the Company Entities regarding any litigation,
government investigation, regulatory matter, claim or other disputed item
involving any of the Company Entities that relate to matters within the
knowledge or responsibility of Employee during Employee’s employment.
Specifically, Employee agrees (i) to meet with the Company Entities’
representatives, their counsel or other designees at reasonable times and places
with respect to any matter within the scope of the foregoing provisions of this
Section 5(c); (ii) to provide truthful testimony regarding any such matter to
any applicable court, agency or other adjudicatory body; (iii) to provide the
Company Entities with immediate notice of contact or subpoena

 

7



--------------------------------------------------------------------------------

by any non-governmental adverse party (known to Employee to be adverse to any of
the Company Entities or their interests), and (iv) to not voluntarily assist any
such non-governmental adverse party or such non-governmental adverse party’s
representatives. Such cooperation required by Employee shall not unreasonably
interfere with Employee’s other business endeavors.

(d)    Enforcement. The covenants set forth in the foregoing provisions of this
Section 5 may be enforced pursuant to the provisions of Section 6(f) hereof.

Section 6.    Confidentiality and Nonsolicitation Agreements.

(a)    Definition of Trade Secrets and Confidential Business Information.
Employee acknowledges and agrees that any and all non-public information
regarding the Company Entities and their customers and suppliers (including any
and all information relating to the Company Entities’ respective business plans
or practices, products, services, contracts with customers, backlog, bids
outstanding, target projects, financial or operational performance, finances,
financial accounting policies, practices or systems, internal controls or
internal control systems, financial projections or budgets, board of directors
or board committee proceedings, investor relations practices, capital
expenditures, equipment, pricing strategies, marketing programs or plans,
executive management or other personnel, human resources plans, policies,
practices, records or systems, information technology systems or other business
systems, project management, business strategy, profits or overhead) is
confidential and the unauthorized disclosure of such confidential information
could result in irreparable harm to one or more of the Company Entities. Such
confidential information, in whatever form maintained, held or stored (whether
documentary, computer or other electronic storage or other), includes each
Company Entity’s proprietary interest in its trade secrets, including its lists
of customers and prospective customers, and other information that has
recognized value and that is not generally available through other sources
(collectively, “Trade Secrets”), and information regarding each Company Entity’s
various services, projects, products, procedures or systems that is treated as
confidential by such Company Entity which may not rise to the level of a Trade
Secret (collectively, “Confidential Business Information”). Confidential
Business Information does not include information that properly and lawfully has
become generally known to the public other than as a result of any act or
omission of Employee. Collectively, Trade Secrets and Confidential Business
Information (and including all the non-public information referred to in the
first sentence of this Section 6(a) and all information relating to Employee’s
separation from service with the Company) are referred to herein as
“Confidential Information.”

(b)    Importance of Confidential Information. The parties hereby agree that
Employee has been provided with Confidential Information during the period of
Employee’s employment. By signing this Agreement, Employee acknowledges delivery
to and receipt by Employee of Confidential Information. Employee further
acknowledges that the preservation and protection of the Confidential
Information was an essential part of Employee’s employment with the Company and
that Employee has had a duty of fidelity and trust to the Company Entities in
handling the Confidential Information.

 

8



--------------------------------------------------------------------------------

(c)    Nondisclosure or Misuse. Employee agrees that Employee will not disclose
or take away any of the Confidential Information, directly or indirectly, or use
such information in any way. Without limiting the generality of the foregoing,
Employee will not disclose any of the Confidential Information to any securities
analysts, shareholders, prospective investors, customers, competitors or any
other third party, including any third party who has or may express an interest
in acquiring any of the Company Entities or all or any significant portion of
their respective outstanding equity securities or assets. If Employee is legally
required to disclose any Confidential Information, Employee shall, to the extent
not prohibited by applicable law or legal process, promptly notify the Company
in writing of such requirement so that the Company or any of the other Company
Entities may seek an appropriate protective order or other relief or waive
compliance with the nondisclosure provisions of this Section 6 with respect to
such Confidential Information. To the extent not prohibited by applicable law,
Employee agrees to cooperate with and not to oppose any effort by the Company or
any other Company Entity to resist or narrow such request or to seek a
protective order or other appropriate remedy. In any such case, Employee will:
(i) disclose only that portion of the Confidential Information that, according
to written advice of Employee’s counsel, is required to be disclosed; (ii) use
reasonable best efforts to obtain assurances that such Confidential Information
will be treated confidentially; and (iii) to the extent not prohibited by
applicable law, promptly notify the Company in writing of the items of
Confidential Information so disclosed. The foregoing obligations are in addition
to any confidentiality obligations Employee may have under any other agreements
or arrangements with any of the Company Entities. Nothing in this Agreement
prohibits Employee from reporting possible violations of law or regulation to
any governmental agency or entity (or of making any other protected
disclosures). Pursuant to the Defend Trade Secrets Act of 2016, Employee is
advised that an individual shall not be held criminally or civilly liable under
any Federal or state trade secret law for the disclosure of a trade secret that
(i) is made (A) in confidence to a Federal, state or local government official,
either directly or indirectly, or to an attorney and (B) solely for the purpose
of reporting or investigating a suspected violation of law or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Further, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (x) files any
document containing the trade secret under seal; and (y) does not disclose the
trade secret, except pursuant to court order.

(d)    Return of Confidential Information. On or promptly after the Resignation
Date, all documents or other information containing or referring to any of the
Confidential Information as may be in Employee’s possession, or over which
Employee may have control, regardless of whether prepared by Employee, shall be
returned by Employee to the Company or destroyed in accordance with the
provisions of Section 5(a) hereof.

(e)    Nonsolicitation Agreement. As a material and substantial part of the
agreements set forth herein, and particularly in consideration of the severance
payments, the waiver or removal of selling restrictions or forfeiture provisions
with respect to, or

 

9



--------------------------------------------------------------------------------

vesting of, equity-based awards and the other benefits provided to Employee
pursuant to Section 2 hereof, Employee hereby agrees that, during the period
from the Resignation Date through December 31, 2018, with the exception of
general advertisements or general solicitations to the public, Employee shall
not, on Employee’s own behalf or on behalf of any other person or entity,
solicit, divert or recruit any person who is, during such time frame, an
employee of a Company Entity to leave such employment or in any other manner
attempt, directly or indirectly, to influence, induce, or encourage any employee
of a Company Entity to leave the employment of that Company Entity.

(f)    Enforcement of Covenants. Employee acknowledges that the injury that
would be suffered by the Company Entities as a result of a breach or threatened
breach of the provisions of Section 5 hereof or this Section 6 would be
immediate and irreparable and that, because of the difficulty of measuring
economic loss of any such breach or threatened breach, an award of monetary
damages to the Company Entities for any such breach would be an inadequate
remedy. Accordingly, in the event that the Company determines that Employee has
breached or attempted to breach or is threatening to breach any provision of
Section 5 hereof or this Section 6, in addition to any other remedies at law or
in equity that any of the Company Entities may have available to them, it is
agreed that each of the Company Entities shall be entitled, upon application to
any court of proper jurisdiction, to temporary or permanent restraining orders
or injunctions against Employee prohibiting such breach or attempted or
threatened breach, without the necessity of: (i) proving immediate or
irreparable harm; (ii) establishing that monetary damages are inadequate or that
the Company Entities do not have an adequate remedy at law; or (iii) posting any
bond with respect thereto.

(g)    Repayment and Forfeiture. Employee agrees that in the event that
(i) Employee breaches any term of Sections 4 or 5 hereof or this Section 6, or
(ii) Employee challenges the validity of all or any part of this Section 6, and
all or any part of this Section 6 is found invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction or an arbitrator in a
proceeding between Employee and a Company Entity, in addition to any other
remedies at law or in equity the Company may have available to it, the Company
shall not be obligated to make any of the payments and may cease to make such
payments or to provide for any of the benefits specified in Section 2 hereof,
and shall be entitled to recoup from Employee any and all of the value of the
payments and benefits provided pursuant to Section 2 hereof that have vested or
been paid pursuant to that Section.

Section 7.    Entire Agreement; Amendment; Third-Party Beneficiaries. Employee
and the Company agree and acknowledge that this Agreement contains and comprises
the entire agreement and understanding between the parties with respect to the
subject matter hereof, that no other representation, promise, covenant or
agreement of any kind whatsoever has been made to cause either party hereto to
execute this Agreement, that all agreements and understandings between the
parties with respect to the subject matter hereof are embodied and expressed in
this Agreement and that this Agreement supersedes all prior agreements,
negotiations, discussions, understandings and commitments, written or oral,
between the parties hereto with respect to such subject matter. In addition and
without limiting the foregoing, this Agreement supersedes and terminates the
Change in Control Agreement by and between

 

10



--------------------------------------------------------------------------------

McDermott International, Inc., J. Ray McDermott, Inc. and Employee dated
August 9, 2010 (the “CIC Agreement”), which means that no benefits will ever
become payable pursuant to such CIC Agreement. The parties also agree that the
terms of this Agreement shall not be amended or changed except in writing and
signed by Employee and a duly authorized agent of the Company. The parties to
this Agreement further agree that this Agreement shall be binding on and inure
to the benefit of Employee and the Company and the Company’s successors and
assigns. Except to the extent otherwise provided in this Agreement with respect
to the Company Entities and the Releasees (each such Company Entity and each
such Releasee hereby being expressly made a third-party beneficiary of this
Agreement), the provisions of this Agreement shall not confer upon any third
party any remedy, claim, liability, reimbursement or other right in excess of
those existing without reference to this Agreement.

Section 8.    Timing and Consultation with Counsel. Employee acknowledges that
Employee has been given a reasonable period of time, not less than twenty-one
(21) days, within which to consider this Agreement and has been advised to
discuss the terms of this Agreement with legal counsel of Employee’s own
choosing. Employee acknowledges that this Agreement was offered to Employee on
August 4, 2017, and Employee was advised that if accepted (i) it must be
executed on or prior to September 1, 2017, and (ii) the Agreement could be
revoked, in writing, for up to seven (7) days following the date of such
acceptance. If Employee revokes this Agreement, Employee’s resignation shall
nevertheless remain effective and Employee will not be entitled to any of the
payments or benefits set forth in Section 3 hereof. Employee represents that
Employee has relied on Employee’s own knowledge and judgment and on the advice
of independent legal counsel of Employee’s choosing and has consulted with such
other independent advisors as Employee and Employee’s counsel deemed appropriate
in connection with Employee’s review of this Agreement and Employee’s rights
with respect to Employee’s separation from service from the Company and other
Company Entities and with respect to this Agreement. Based on Employee’s review,
Employee acknowledges that Employee fully and completely understands and accepts
all the terms of this Agreement, including the Release in Section 4 hereof, and
their legal effects, and Employee is entering into this Agreement voluntarily
and of Employee’s own free will, with full consideration of any and all rights
which Employee may currently have. Employee further acknowledges that Employee
is not relying on any representations or statements made by the Company or any
other Company Entity, or by any of their respective officers, directors,
employees, affiliates, agents, attorneys or other representatives, regarding
this Agreement, except to the extent such representations are expressly set
forth in this Agreement. Employee also acknowledges that Employee is not relying
upon a legal duty, if one exists, on the part of the Company or any other
Company Entity, or any of their respective officers, directors, employees,
subsidiaries, affiliates, agents, attorneys or other representatives, to
disclose any information in connection with the execution of this Agreement or
its preparation, it being expressly understood that Employee shall never assert
any failure to disclose information on the part of any such person or entity as
a ground for challenging this Agreement or any provision hereof.

Section 9.    Revocation. Notwithstanding any other provision in this Agreement
to the contrary, Employee may revoke this Agreement, in writing, for up to seven
(7) days following the date of Employee’s execution of this Agreement, by
delivering a written notice of Employee’s revocation of this Agreement to the
Company. Any such notice of revocation shall be (i) addressed to the Vice
President, Human Resources of the Company at its

 

11



--------------------------------------------------------------------------------

offices at 757 N. Eldridge Parkway, Houston, Texas 77079 or via email (email
address: aleys@mcdermott.com); and (ii) deemed given, delivered and effective on
the earliest of: (a) in the case of delivery by facsimile or email, on the date
of transmission, if such notice is delivered, and confirmation of receipt is
received, by Employee, prior to 5:00 p.m. (Central Time) on a business day, and,
otherwise, on the first business day after the date of transmission (provided
that Employee has received confirmation of receipt of such transmission); (b)
one (1) business day after when sent, if sent by nationally recognized overnight
courier service (charges prepaid); or (c) upon actual receipt.

Section 10.    Applicable Law; Venue. This Agreement shall be interpreted and
construed in accordance with the substantive laws of the State of Texas, without
giving effect to any conflicts of laws provisions thereof that would result in
the application of the laws of any other jurisdiction. THE EXCLUSIVE VENUE FOR
THE RESOLUTION OF ANY DISPUTE RELATING TO THIS AGREEMENT OR EMPLOYEE’S
EMPLOYMENT (EXCEPT FOR ANY DISPUTE THAT MAY BE SUBJECTED TO ARBITRATION BY
MUTUAL AGREEMENT OF THE PARTIES HERETO AFTER THE DATE HEREOF) SHALL BE IN THE
STATE AND FEDERAL COURTS LOCATED IN HARRIS COUNTY, TEXAS AND THE PARTIES HEREBY
EXPRESSLY CONSENT TO THE JURISDICTION OF THOSE COURTS.

Section 11.    Section 409A; Other Tax Matters. This Agreement is intended to
provide payments that are exempt from or compliant with the provisions of
Section 409A of the U.S. Internal Revenue Code of 1986 (the “Code”) and related
regulations and Treasury pronouncements (“Section 409A”), and the Agreement
shall be interpreted accordingly. Notwithstanding any provisions of an RSU to
the contrary, no RSU shall be settled by reason of a change in control of
McDermott International, Inc. or disability of Employee unless such event is a
change in control or disability, as applicable within the meaning of
Section 409A. Notwithstanding anything herein to the contrary, if on the date of
Employee’s separation from service Employee is a “specified employee,” as
defined in Section 409A, then all or a portion of any severance payments, or
benefits under this Agreement that would be subject to the additional tax
provided by Section 409A(a)(1)(B) of the Code if not delayed as required by
Section 409A(a)(2)(B)(i) of the Code shall be delayed until the first day of the
seventh month following Employee’s separation from service date (or, if earlier,
Employee’s date of death) and shall be paid as a lump sum (without interest) on
such date. For purposes of this Agreement, a termination of Employee’s
employment must be a “separation from service” for purposes of Section 409A. For
purposes of the application of Section 409A, each payment in a series of
payments will be deemed a separate payment. Employee acknowledges and agrees
that Employee has obtained no advice from the Company or any of the other
Company Entities, or any of their respective officers, directors, employees,
subsidiaries, affiliates, agents, attorneys or other representatives, and that
none of such persons or entities have made any representation regarding the tax
consequences, if any, of Employee’s receipt of the payments, benefits and other
consideration provided for in this Agreement. Employee further acknowledges and
agrees that Employee is personally responsible for the payment of all individual
federal, state and local taxes that are due, or may be due, for any payments and
other consideration received by Employee under this Agreement. Employee agrees
to indemnify the Company and hold the Company harmless for any and all taxes,
penalties or other assessments that Employee is, or may become, obligated to pay
on account of any payments made and other consideration provided to

 

12



--------------------------------------------------------------------------------

Employee under this Agreement (including, without limitation, any amounts
relating to or imposed by the operation of Section 409A of the Code). The
provisions of Exhibit B shall control to the extent that any taxes may be
imposed on Employee pursuant to Section 4999 of the Code.

Section 12.    Miscellaneous Provisions.

(a)    Waivers. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the party hereto entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to either party hereto, it is in writing
signed by such party or an authorized representative thereof. Failure on the
part of the Company or Employee at any time to insist on strict compliance by
the other party with any provisions of this Agreement shall not constitute a
waiver of the obligations of either party hereto in respect thereof, or of
either such party’s right hereunder to require strict compliance therewith in
the future. No waiver of any breach of this Agreement shall be deemed to
constitute a waiver of any other or subsequent breach.

(b)    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under applicable law, that provision shall be severable
and this Agreement shall be construed and enforced as if that illegal, invalid
or unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision, and there shall be
added automatically as part of this Agreement a provision as similar in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.

(c)    Further Assurances. Employee and the Company shall, on request by the
other from time to time after the date hereof, execute, acknowledge and deliver
such other documents and instruments as may be required to give effect to the
provisions of this Agreement, including in the case of Employee, a confirmatory
release of the Released Claims as of the Resignation Date.

(d)    Section Headings. Titles and headings to Sections and subsections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof.

(e)    Construction; Timing of Payments. In this Agreement, unless the context
clearly indicates otherwise: (i) words used in the singular include the plural
and words used in the plural include the singular; (ii) reference to any gender
includes the other gender and the neuter; (iii) the words “include,” “includes”
and “including” shall be deemed to be followed by the words “without
limitation”; (iv) the words “shall” and “will” are used interchangeably and have
the same meaning; (v) the word “or” shall have the inclusive meaning represented
by the phrase “and/or”; (vi) the words “this Agreement,” “herein,” “hereunder,”
“hereof,” “hereto” and words of similar import shall be deemed references to
this Agreement as a whole and not to any particular Section or other provision
of this Agreement; (vii) reference to any law (including statutes and

 

13



--------------------------------------------------------------------------------

ordinances) means such law (including all rules and regulations promulgated
thereunder) as amended, modified, codified or reenacted, in whole or in part,
and in effect at the time of determining compliance or applicability;
(viii) relative to the determination of any period of time, “from” means “from
and including” and “through” means “through and including”; and (ix) all
references to dollar amounts herein shall be in respect of lawful currency of
the United States. The language this Agreement uses shall be deemed to be the
language that the parties hereto have chosen to express their mutual intent, and
no rule of strict construction shall be applied against either party hereto. If
the payment date for, or the last day of any period during which, any payment is
to be made by the Company hereunder falls on a day that is a Saturday or a
Sunday or any public or legal holiday, whether federal or state, in Houston,
Texas, then the Company will have until the close of business on the next
succeeding day that is not a Saturday, a Sunday or such a holiday to make such
payment.

(f)    Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

[Signature page follows]

 

14



--------------------------------------------------------------------------------

EXHIBIT A

Notices of Resignation

To the Board of Directors of McDermott International, Inc.

Effective immediately, the undersigned, Liane K. Hinrichs, resigns from all
positions held as an officer of McDermott International, Inc., a Panamanian
corporation (“McDermott”) (other than Vice President, Legal of McDermott), and
from all positions held as an officer, member of the board of directors or board
of managers (and member of any and all committees thereof) of any of McDermott’s
subsidiaries (whether corporations, limited liability companies, limited
partnerships or other forms of entity) and joint venture entities, and from any
and all positions or capacities with respect to any employee benefit plan
sponsored or maintained by any such entity. This resignation is not subject to
any condition to effectiveness (including, but not limited to, acceptance by the
Board of Directors of McDermott) and is irrevocable.

Effective December 31, 2017, the undersigned, Liane K. Hinrichs, resigns from
all positions held as an employee of McDermott, from all positions held as an
employee of any of McDermott’s subsidiaries (whether corporations, limited
liability companies, limited partnerships or other forms of entity) and joint
venture entities, and from the position of Vice President, Legal of McDermott.
This resignation is not subject to any condition to effectiveness (including,
but not limited to, acceptance by the Board of Directors of McDermott) and is
irrevocable.

Dated: August 8, 2017

 

/s/ Liane K. Hinrichs

Liane K. Hinrichs

 

15



--------------------------------------------------------------------------------

EXHIBIT B

Excise Tax Modified Cutback Provisions

Anything in this Agreement to the contrary notwithstanding, in the event the
Firm (as defined below) shall determine that Employee shall become entitled to
payments and/or benefits provided or referenced by this Agreement which would be
subject to the excise tax imposed by Code Section 4999 (the “Payments”), the
Firm shall determine whether to reduce any of the Payments to the Reduced Amount
(as defined below). The Payments shall be reduced to the Reduced Amount only if
the Firm determines that Employee would have a greater Net After-Tax Receipt (as
defined below) of aggregate Payments if Employee’s Payments were reduced to the
Reduced Amount. If such a determination is not made by the Firm, Employee shall
receive all Payments to which Employee is entitled.

If the Firm determines that aggregate Payments should be reduced to the Reduced
Amount, the Company shall promptly give Employee notice to that effect and a
copy of the detailed calculation thereof. All determinations made by the Firm
under this Exhibit B shall be binding upon the Company and Employee absent
manifest error and shall be made as soon as reasonably practicable and in no
event later than 15 business days of the receipt of notice from the Company that
there has been a Payment, or such earlier time as is requested by the Company.
For purposes of reducing the Payments to the Reduced Amount, only amounts
provided or referenced under this Agreement (and no other Payments) shall be
reduced. The reduction of the amounts payable hereunder, if applicable, shall be
made by reducing, in order, cash payments otherwise due, and then by reducing
equity-based compensation otherwise due in chronological order with the most
recent equity based compensation awards reduced first.

As a result of the uncertainty in the application of Code Section 4999 at the
time of the initial determination by the Firm hereunder, it is possible that
amounts will have been paid or distributed by the Company to or for the benefit
of Employee pursuant to this Agreement which should not have been so paid or
distributed (“Overpayment”) or that additional amounts which will have not been
paid or distributed by the Company to or for the benefit of Employee pursuant to
this Agreement could have been so paid or distributed (“Underpayment”), in each
case, consistent with the calculation of the Reduced Amount hereunder. In the
event that the Firm, based upon the assertion of a deficiency by the Internal
Revenue Service against either the Company or Employee which the Firm believes
has a high probability of success determines that an Overpayment has been made,
Employee shall pay any such Overpayment to the Company together with interest at
the applicable federal rate provided for in Code Section 7872(f)(2); provided,
however, that no amount shall be payable by Employee to the Company if and to
the extent such payment would not either reduce the amount on which Employee is
subject to tax under Code Sections 1 and 4999 or generate a refund of such
taxes. In the event that the Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than 60 days
following the date on which the Underpayment is determined) by the Company to or
for the benefit of Employee together with interest at the applicable federal
rate provided for in Code Section 7872(f)(2).

 

16



--------------------------------------------------------------------------------

For purposes hereof, the following terms have the meanings set forth below:

“Firm” shall mean an internationally recognized accounting or employee benefits
consulting firm selected by the Company with the input of Employee (but without
Employee’s consent) and which shall not, during the one year preceding the date
of its selection, have acted in any way on behalf of the Company or its
affiliated companies.

“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Code Sections 280G(b)(2)(A)(ii) and 280G(d)(4)) of a Payment net
of all taxes imposed on Employee with respect thereto under Code Sections 1 and
4999 and under applicable state and local laws, determined by applying the
highest marginal rate under Code Section 1 and under state and local laws which
applied to Employee’s taxable income for the immediately preceding taxable year,
or such other rate(s) as Employee certifies, in Employee’s sole discretion, as
likely to apply to Employee in the relevant tax year(s).

“Reduced Amount” shall mean the greatest amount of Payments that can be paid
that would not result in the imposition of the excise tax under Code
Section 4999 if the Firm determines to reduce Payments pursuant to the first
paragraph of this Exhibit B.

 

17



--------------------------------------------------------------------------------

I HAVE READ THE FOREGOING SEPARATION AGREEMENT, I FULLY UNDERSTAND ITS TERMS AND
THAT I MAY BE WAIVING SIGNIFICANT LEGAL RIGHTS BY EXECUTING IT, AND I HAVE
VOLUNTARILY EXECUTED IT ON THE DATE WRITTEN BELOW, SIGNIFYING THEREBY MY ASSENT
TO AND WILLINGNESS TO BE BOUND BY, ITS TERMS:

 

Date: August 8, 2017      

/s/ Liane K. Hinrichs

      Liane K. Hinrichs

The following officer of McDermott, Inc., acknowledges that he executed this
Agreement for and on behalf of McDermott, Inc., a Delaware corporation, and for
the purposes and consideration therein expressed, and acknowledges the same to
be his free act and deed and the free act and deed of said corporation.

 

Date: August 10, 2017     MCDERMOTT, INC.     By:  

/s/ Andrew Leys

    Name:   Andrew Leys     Title:   Vice President, Human Resources

 

18